Appellant insists that his bill of exception No. 1 sufficiently shows that he expressed and indicated to the trial court his desire that each prospective juror be sworn individually as and when selected. Careful re-examination of the record does not bring us in agreement with appellant.
Twelve jurors were separately examined and passed on by the state and defense. If appellant had made known his objection to the failure to swear juror No. 1 when he was agreed upon and placed in the jury box as a juror to try this case, doubtless said juror would have been then sworn. No separate bill of exception was taken to such failure or refusal of the trial court to so swear juror No. 1, 2, 3, etc. But one bill of exceptions appears relating to this matter, and same, after reciting the testing and acceptance of each juror until twelve had been so selected and put in the box, — proceeds to state that after all twelve were accepted the court proceeded to swear all twelve collectively. It is then said: "To which action of the court in not swearing each juror separately as said juror was accepted by the State and defendant, the defendant then excepted."
If appellant had excepted to the failure to separately swear juror No. 1, it is too plain for argument that the bill so complaining could not have included his exceptions and objections to the court's action in subsequently failing to separately swear each of the eleven other jurymen not yet called. We think the record supports the conclusion announced in our original opinion.
Nor are we able to agree with appellant in his other point which is aimed at our decision regarding his bill of exception No. 2. The fact that the trial court certifies in approving bill of exception No. 2, — wherein appellant objected to the state proving by the wife of deceased that at noon of the day he was killed he should have had around one hundred dollars in his pocket, and that when brought home after being cut, he had only ten dollars in his pocket, — that there was no evidence before the jury connecting appellant with knowledge that deceased had money in his pocket, would not be enough to cause this court to hold such testimony erroneously received. In the absence of a statement of facts, for aught this court knows or can know, the state may have been then introducing its beginning *Page 62 
testimony as to the motive for the cutting of deceased. The matter was properly disposed of.
The motion for rehearing will be overruled.
Overruled.